 


109 HR 4716 IH: Home and Farm Wind Energy Systems Act of 2006
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4716 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Cole of Oklahoma (for himself, Mr. Rehberg, Mr. Goode, Mr. Udall of Colorado, Mr. Conaway, Mr. Sanders, Mr. Case, Mr. Gillmor, and Mr. Lucas) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide credits for individuals and businesses for the installation of certain wind energy property. 
 
 
1.Short titleThis Act may be cited as the Home and Farm Wind Energy Systems Act of 2006. 
2.Credit for wind energy property installed in residences and businesses 
(a)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 30A the following new section: 
 
30E.Wind energy property 
(a)Allowance of creditThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 30 percent (10 percent after December 31, 2015) of the amount paid or incurred by the taxpayer for qualified wind energy property placed in service or installed during such taxable year. 
(b)LimitationNo credit shall be allowed under subsection (a) unless at least 50 percent of the energy produced annually by the qualified wind energy property is consumed on the site on which the property is placed in service or installed. 
(c)Qualified wind energy propertyFor purposes of this section, the term qualified wind energy property means a qualifying wind turbine if— 
(1)such turbine is placed in service or installed on or in connection with property located in the United States,  
(2)in the case of an individual, the property on or in connection with which such turbine is installed is a dwelling unit which is located in the United States, 
(3)the original use of such turbine commences with the taxpayer, and 
(4)such turbine carries at least a 5-year limited warranty covering defects in design, material, or workmanship, and, for property that is not installed by the taxpayer, at least a 5-year limited warranty covering defects in installation. 
(d)Other definitionsFor purposes of this section— 
(1)Qualifying wind turbineThe term qualifying wind turbine means a wind turbine of 100 kilowatts of rated capacity or less which meets the latest performance rating standards published by the American Wind Energy Association and which is used to generate electricity. 
(2)Principal residenceThe term principal residence shall have the same meaning as when used in section 121. 
(e)Limitation based on amount of tax 
(1)In generalThe credit allowed under subsection (a) for any taxable year shall not exceed the excess of— 
(A)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over 
(B)the sum of the credits allowable under this part (other than under this section and subpart C thereof, relating to refundable credits) and section 1397E. 
(2)Carryover of unused creditIf the credit allowable under subsection (a) exceeds the limitation imposed by paragraph (1) for such taxable year, such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such taxable year. 
(f)Special rulesFor purposes of this section— 
(1)Tenant-stockholder in cooperative housing corporationIn the case of an individual who is a tenant-stockholder (as defined in section 216(b)(2)) in a cooperative housing corporation (as defined in section 216(b)(1)), such individual shall be treated as having paid his tenant-stockholder’s proportionate share (as defined in section 216(b)(3)) of any expenditures paid or incurred for qualified wind energy property by such corporation, and such credit shall be allocated appropriately to such individual. 
(2)Condominiums 
(A)In generalIn the case of an individual who is a member of a condominium management association with respect to a condominium which he owns, such individual shall be treated as having paid his proportionate share of expenditures paid or incurred for qualified wind energy property by such association, and such credit shall be allocated appropriately to such individual. 
(B)Condominium management associationFor purposes of this paragraph, the term condominium management association means an organization which meets the requirements of section 528(c)(2) with respect to a condominium project of which substantially all of the units are used by individuals as residences. 
(g)Basis adjustmentFor purposes of this subtitle, if a credit is allowed under this section for any expenditure with respect to a residence or other property, the basis of such residence or other property shall be reduced by the amount of the credit so allowed. 
(h)Application of creditThe credit allowed under this section shall apply to property placed in service or installed after December 31, 2005.. 
(b)Conforming amendmentSubsection (a) of section 1016 of such Code (relating to general rule for adjustments to basis) is amended by striking and at the end of paragraph (36), by striking the period at the end of paragraph (37) and inserting , and, and by adding at the end the following new paragraph: 
 
(38)in the case of a residence or other property with respect to which a credit was allowed under section 30E, to the extent provided in section 30E(g).. 
(c)Clerical amendmentThe table of sections for subpart B of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 30D the following new item: 
 
 
Sec. 30E. Wind energy property.  
(d)Effective dateThe amendments made by this section shall apply to taxable years ending after December 31, 2005. 
 
